Casey, J.
Appeal from a decision of the Workers’ Compensation Board, filed February 13, 1992, which ruled that the *794death of claimant’s decedent was not causally related to his employment and denied her claim for workers’ compensation benefits.
Based upon our review of the record, in particular the expert opinions expressed by the impartial psychiatrist and the board-certified psychiatrist presented by the employer, we conclude that the decision of the Workers’ Compensation Board, which found no causal relationship between decedent’s employment and his suicide, is supported by substantial evidence and must, therefore, be affirmed.
Weiss, P. J., Mikoll, Crew III and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.